Grant, J.
(after stating the facts). The instruction was correct. His right of action against defendants accrued immediately upon default in payment by Briggs in accordance with the terms of his contract with Briggs, which were the same as the contract between Briggs and the school board, so far as payments were concerned. This action is based upon tort, not upon contract. Usually, in tort, the damage immediately follows the act, and the right of action accrues at once. But in this case the negligence and the damage were not simultaneous, and there could be no right of action until the damage resulted. The case is not like a running account, where the date of the last item controls. Plaintiff could have sued Briggs for these installments immediately. Briggs was then insolvent. The elements of plaintiff’s cause of action were: Briggs’ insolvency, the failure to take the bond, and the delivery of the brick. All these took place more than six years before suit was brought as to those installments which were excluded. Neither notice nor demand was essential to the plaintiff’s right of action. Laborers and material men may, under the statute, sue these officers at any time when a debt is due from the contractor to them. These rights do not depend upon the terms of the contract between the builder and the official board. The liability.of the defendants became fixed as each installment became due, and the statute of limitations then began to run.
Judgment affirmed.
The other Justices concurred.